Citation Nr: 0923062	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-34 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, 
Nebraska


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Beatrice Hospital on December 2, 
2005.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 decision of a Department of 
Veterans Affairs Medical Center (VAMC) that denied payment or 
reimbursement of medical expenses incurred at Beatrice 
Hospital on December 2, 2005.  The Board remanded the claim 
for additional development in September 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In September 2008, the Board remanded the claim for the 
purpose of associating the Veteran's entire claims file with 
the temporary folder containing the issue on appeal.  In 
January 2008, the Medical Center contacted the Regional 
Office holding the Veteran's claims file and requested that 
the entire claims file be forwarded to the Medical Center in 
order that it could be sent to the Board.  In a January 2009 
response, the Medical Center was informed that the Veteran 
had other active appeals that were being worked at the 
Regional Office and that the claims file could not be 
forwarded to the Medical Center.  Rather than waiting for the 
entire claims file to become available, the Medical Center 
re-certified the claim to the Board, sending only the medical 
appeal folder.  As the entire claims file is still not before 
the Board for review, the Board has no discretion and must 
again remand the claim in order that the entire claims file 
may be associated with the medical appeal folder.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Obtain and associate with the medical 
appeal folder the Veteran's entire 
claims file.  Only after the entire 
claims file has been associated with 
the medical appeal folder, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

